Title: To Thomas Jefferson from Madame de Doradour, [8 May 1785]
From: Doradour, Madame de
To: Jefferson, Thomas



[8 May 1785]
ce Dimanche a cinq heure du soir

Md. Doradour envoi savoir des nouvelles de Monsieur jeffersson. Elle aurra celui de le voir Demain matin chez lui; elle a etee deux jours de suite a hauteuille; le depart de Mr. Doradour est fixé a jeudi prochain; elle a le coeur gros de se separer de son mari; sa seule consollation est l’interest que Monsieur jeffersson lui a promis de mettre a ses recomandations en amerique; sy Md. Doradour n’avés pas craint de le deranger elle aurres été ches lui ce soir, car elle se promene sur le boullevar Du temple; elle a l’honneur d’assurer Monsieur jeffersson de son attachement.
